DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This office action is in reply to Applicant’s Response dated 08/18/2022. Claims 1 and 14 are amended. Claims 1-20 remain pending in the application. Claims 18-20 are withdrawn.
	
Response to Arguments
The Applicant argues (see page 12), with respect to the rejection of claims 1-17 under 35 U.S.C. 101, that claim 1 does not recite an abstract idea of certain steps that are performed in the human mind and that the recitations recited in claim 1 include specific, computer and network technology that detects and resolves network problems within a client network that may impact a user's quality of experience (QoE). The Applicant further argues (see page 16) that Applicant respectfully submits that claim 1 integrates the alleged abstract idea into a practical application and that amended claim 1 is integrated into a practical application of detecting and resolving network problems within a client network that may impact a user's quality of experience (QoE). The Applicant argues (see page 17) that claim 1 does not monopolize the judicial exception of performing steps in the human mind by claiming all human activities for detecting and resolving network problems within a client network that may impact a user's quality of experience (QoE). The Applicant argues (see page 19) that the claimed limitations represent an unconventional way of detecting and resolving network problems within a client network that may impact a user's quality of experience (QoE).
In response to the Applicant’s argument, the Examiner respectfully disagrees. First, the Applicant fails to show that the limitations recited in claim 1 cannot be performed in the human mind. Claim 1 fails to recite limitations that explain how the diagnostic data is retrieved, how the QoE is determined other than it is determined based on the diagnostic data and how the network configuration data is generated. The Examiner submits that the limitations in claim 1 are mere calculation steps. In other words, the limitations in the claim are performed to calculate a QoE and to calculate network configuration data. Such calculations can be performed in the human mind.
Second, nowhere in claims 1 or 14 recites detecting network problems or resolving network problems. The claims, instead, are merely directed to gathering data, determining a QoE and calculating network configuration data, which is nothing more than performing an extra-solution activity (data gathering) and mental processes. Therefore, the claims fall within the “Mental Processes” grouping of abstract ideas. Thus, the rejection under 35 U.S.C. 101 is maintained.

In response to the Applicant’s argument (see pages 20-21), with respect to the rejections under 35 U.S.C. 102(a)(1), the rejections under 35 U.S.C. 102(a)(1) have been withdrawn in view of the amendments made to the claims. However, upon further consideration, a new ground of rejection under 35 U.S.C. 103 is made.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Utilizing the process described in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), claims 1 and 14 satisfy the Step 1 because the claims are a machine and process respectively.
In Step 2A prong 1, the claim 1 recites “determine a Quality of Experience (QoE) metric associated with the execution of the user application…generate network configuration data that improves the QoE metric…” and claim 14 recites “determining a network performance at different geolocations within the client network…generating a network profile of the client network…determining a real-time QoE metric associated with execution of the user application…generating network configuration data…”, which, under the broadest reasonable interpretation, are steps that are performed in the human mind. For example, a human reads a received data such as diagnostic data, determines or calculates a QoE metric and compute or generate network profile and configuration data to improve the QoE metric. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
In Step 2A prong 2, the judicial exception is not integrated into a practical application because processors and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims also recite the additional steps of “retrieve, within a client network, a set of diagnostic data…the set of diagnostic data includes user-interface selections…”, “monitoring execution of individual user applications…” and “receiving a set of diagnostic data…the set of diagnostic data includes user-interface selections…”. However, these steps are insignificant extra-solution activity, e.g., mere data gathering or displaying data in conjunction with the abstract idea. These steps are performed merely to gather data so that the data can be analyzed by an abstract mental process. Adding insignificant extra-solution activity to the judicial exception is not enough to qualify as “significantly more”. The additional elements or steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
In Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because memory and processors are general purpose computer components, which are well-understood, routine and conventional (see Decasper et al. (U.S. PGPub 2007/0192474) paragraph 0004 where include conventional components such as a processor, a memory (e.g., RAM)… a network interface, such as a conventional modem), performing the steps recited in the claims and are not sufficient to transform a judicial exception into a patentable invention.
Regarding claims 2-13 and 15-17, claims 2-4 recite the additional elements “streaming service”, “multimedia streaming device or a set-top box”, “a buffering latency of a multimedia stream, a jitter index of the multimedia stream…” and “QoE metric is further based at least in part on threshold values…”. However, these elements merely indicates the type of application or device associated with the data gathered or indicates the type of data gathered or used in the analysis and therefore, claims 2-4 do not add meaningful limitations to the abstract idea.
Claims 5-8 recite “monitor…generate a client profile…”, “monitor…determine a network performance…generate a network profile…”, “generate a recommendation…”, and “retrieve, from a data store, client profile data…generate a data model…” which are merely data gathering and abstract idea (generating or compiling data to generating configuration data/recommendation/data model).
Claims 9-10 recite “prioritizes an allocation of network resources…”, which is merely ranking resources and therefore, the claims 9-10 recite a mental process as a human can ranks or prioritizes resources in the mind.
Claims 11-13 and 15-17 recite “determine that the client device is configured to communicate…infer that a second QoE metric…greater than the first QoE metric…he network configuration data includes computer-executable instructions…”, “determine a set of available communication protocols…generate a recommendation…”, “identify a communications transceiver”, “determining that the real-time QoE metric is less than a predetermined QoE threshold”, “identifying available communications protocols…identifying an alternate…determining that an alternate QoE metric…generating the network configuration data…”, “generating a client profile for the client device…determining a priority of a first user application relative…”, which are mental processes because these steps merely involve making decisions (determining and inferring steps), identifying or gathering data (determining and identifying steps) and creating information (generating steps).
 The elements recited in claims 1-17, when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea. Accordingly, claims 1-17 are not eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjam et al. (U.S. PGPub 2018/0048527) in view of Heo et al. (U.S. PGPub 2020/0015115).

Regarding claim 1, Ganjam teaches A system, comprising: one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to: retrieve, within a client network, a set of diagnostic data associated with execution of a user application via a client device, (Ganjam, see figs. 4 and 14A-14B; see paragraph 0068 where  the monitoring engine is also configured to collect application performance and QoE (Quality of Experience) data at the end user session level. Examples of QoE metrics include buffering, bitrate, startup time, as well as event-based information such as failures/errors. The failures/errors can include video start failures (VSF), bitrate drops...; see paragraphs 0021-0022 where geo locations (e.g., states or major cities) shows the high level breakdown of issues (e.g., percentages of issues caused by service groups, or CDN peering points, or in home networks, etc.)...distributions of records (where each record can be of an individual video session, or an IP address) among devices, CDNs, and geolocations...)
determine a Quality of Experience (QoE) metric associated with the execution of the user application, based at least in part on the set of diagnostic data; and (Ganjam, see figs. 4 and 14A-14B; see paragraph 0068 where  the monitoring engine is also configured to collect application performance and QoE (Quality of Experience) data at the end user session level. Examples of QoE metrics include buffering, bitrate, startup time, as well as event-based information such as failures/errors. The failures/errors can include video start failures (VSF), bitrate drops...; see paragraphs 0021-0022 where geo locations (e.g., states or major cities) shows the high level breakdown of issues (e.g., percentages of issues caused by service groups, or CDN peering points, or in home networks, etc.)...distributions of records (where each record can be of an individual video session, or an IP address) among devices, CDNs, and geolocations...; see paragraph 0069)
generate network configuration data that improves the QoE metric for delivery to the client device, based at least in part on the set of diagnostic data and the QoE metric.  (Ganjam, see figs. 4 and 14A-14B; see paragraph 0153 where output...recommendations or alerts can be generated using low level information about the components determined to be problematic. The low level information can include node performance information, such as various types of resource utilization information, signal-to-noise ratio information, error related information associated with the node, etc. As described above, such node performance information can be used to determine why the node is impacting or affecting end user experience...)
However, Ganjam does not explicitly teach wherein the set of diagnostic data includes user-interface selections with the user application during the execution of the user application;
Heo teaches  wherein the set of diagnostic data includes user-interface selections with the user application during the execution of the user application; (Heo, see figs. 7-9; see paragraph 0151 where an FPS game application, the processor 120 is required to satisfy a maximum delay time (for example, 4 ms) for reflecting a user input in the game application as soon as possible. The processor 120 may monitor the delay time for reflecting the user input in real time while the FPS game application is running. If the communication condition is good, a delay time lower than the maximum delay time of 4 ms can be satisfied. However, if the communication condition deteriorates, a delay time exceeding 4 ms may occur. The processor 120 may determine that the predetermined QoS is not satisfied when a communication delay exceeding 4 ms occurs and may proceed to operation 905...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ganjam and Heo to provide the technique of the set of diagnostic data includes user-interface selections with the user application during the execution of the user application of Heo in the system of Ganjam in order to improve delay time of the application or to achieve a delay time that is less than the maximum delay time required by the application (Heo, see paragraph 0111).

Regarding claim 2, Ganjam-Heo teaches wherein the user application corresponds to a streaming service and (Ganjam, see figs. 4 and 14A-14B; see paragraph 0052 where in a video streaming (e.g., live and on-demand streaming) ecosystem are described throughout, the techniques described herein can variously be adapted to accommodate any type of audiovisual or multimedia content distribution...)
wherein the client device corresponds to a multimedia streaming device or a set-top box. (Ganjam, see figs. 4 and 14A-14B; see paragraph 0067 where remote clients 306 include content player applications used to playback content…)

Regarding claim 3, Ganjam-Heo teaches wherein the set of diagnostic data corresponds to one or more of a buffering latency of a multimedia stream, a jitter index of the multimedia stream, a first bitrate for downlink throughput of a first data stream, or a second bitrate for uplink throughput of a second data stream. (Ganjam, see fig. 4; see paragraph 0145 where QoE metrics can include metrics relating join status of the session, video start failures, buffering ratios, bit rate (e.g., bit rates at which content was streamed or played, changes in bitrate, etc.)…)

Regarding claim 5, Ganjam-Heo teaches wherein the one or more modules are further executable by the one or more processors to: monitor, within the client network, execution of individual user applications on the client device over a predetermined time interval; and (Ganjam, see fig. 4; see paragraph 0069 where to transmit messages (also referred to herein as “heartbeat messages” or “simple heartbeats”) to platform 302 throughout the duration of the session, where heartbeat messages include the measurements taken by the monitoring engine...Each heartbeat can also be associated with a timestamp of when the measurement data was collected... can then summarize the ingested data received from the client to create a summary of the session (e.g., aggregate metrics collected at various points throughout the session, for example, by determining average values of metrics, counts for events, etc.)...)
generate a client profile for the client device, based at least in part on monitored events, and (Ganjam, see fig. 4; see paragraph 0069 where to transmit messages (also referred to herein as “heartbeat messages” or “simple heartbeats”) to platform 302 throughout the duration of the session, where heartbeat messages include the measurements taken by the monitoring engine...Each heartbeat can also be associated with a timestamp of when the measurement data was collected... can then summarize the ingested data received from the client to create a summary of the session (e.g., aggregate metrics collected at various points throughout the session, for example, by determining average values of metrics, counts for events, etc.)...)
wherein, to generate the network configuration data is further based at least in part on the client profile. (Ganjam, see figs. 4 and 14A-14B; see paragraph 0153 where output...recommendations or alerts can be generated using low level information about the components determined to be problematic. The low level information can include node performance information, such as various types of resource utilization information, signal-to-noise ratio information, error related information associated with the node, etc. As described above, such node performance information can be used to determine why the node is impacting or affecting end user experience...)

Regarding claim 6, Ganjam-Heo teaches wherein the one or more modules are further executable by the one or more processors to: monitor, within the client network, execution of individual user applications on one or more client devices over a predetermined time interval; (Ganjam, see fig. 4; see paragraph 0069 where to transmit messages (also referred to herein as “heartbeat messages” or “simple heartbeats”) to platform 302 throughout the duration of the session, where heartbeat messages include the measurements taken by the monitoring engine...Each heartbeat can also be associated with a timestamp of when the measurement data was collected... can then summarize the ingested data received from the client to create a summary of the session (e.g., aggregate metrics collected at various points throughout the session, for example, by determining average values of metrics, counts for events, etc.)...)
determine a network performance at different geolocations within the client network, the network performance corresponding to individual QoE metrics associated with the execution of the individual user applications; and (Ganjam, see figs. 4 and 14A-14B; see paragraph 0068 where  the monitoring engine is also configured to collect application performance and QoE (Quality of Experience) data at the end user session level. Examples of QoE metrics include buffering, bitrate, startup time, as well as event-based information such as failures/errors. The failures/errors can include video start failures (VSF), bitrate drops...; see paragraphs 0021-0022 where geo locations (e.g., states or major cities) shows the high level breakdown of issues (e.g., percentages of issues caused by service groups, or CDN peering points, or in home networks, etc.)...distributions of records (where each record can be of an individual video session, or an IP address) among devices, CDNs, and geolocations...)
generate a network profile for the client network that correlates network performance with the individual user applications, and (Ganjam, see fig. 4; see paragraph 0069 where to transmit messages (also referred to herein as “heartbeat messages” or “simple heartbeats”) to platform 302 throughout the duration of the session, where heartbeat messages include the measurements taken by the monitoring engine...Each heartbeat can also be associated with a timestamp of when the measurement data was collected... can then summarize the ingested data received from the client to create a summary of the session (e.g., aggregate metrics collected at various points throughout the session, for example, by determining average values of metrics, counts for events, etc.)...; see paragraph 0062 where  viewer experience data can be correlated with a network topology; see paragraph 0063 how the end user viewer experience is correlated with the various nodes of the network.)
wherein, to generate the network configuration data is further based at least in part on the network profile. (Ganjam, see figs. 4,12A-12D and 14A-14B; see paragraph 0153 where output...recommendations or alerts can be generated using low level information about the components determined to be problematic. The low level information can include node performance information, such as various types of resource utilization information, signal-to-noise ratio information, error related information associated with the node, etc. As described above, such node performance information can be used to determine why the node is impacting or affecting end user experience...)

Regarding claim 8, Ganjam-Heo teaches wherein the one or more modules are further executable by the one or more processors to: retrieve, from a data store, client profile data of client devices operating on the client network over a predetermined time interval; (Ganjam, see figs. 4,12A-12D and 14A-14B; see paragraph 0069 where to transmit messages (also referred to herein as “heartbeat messages” or “simple heartbeats”) to platform 302 throughout the duration of the session; see paragraph 0068 where use historical viewer experience session data to fit QoE measurement data to statistical models. For example, for each type of QoE metric, historical data for a given metric can be obtained from various sessions…; see paragraph 0101 where based on the statistical modeling of historical video start failures observed from numerous clients sessions...; see paragraph 0159 where obtained from historical data (data store)...)
retrieve, from the data store, a network profile data of the client network that denotes network performance at different geolocations within the client network over the predetermined time interval; and (Ganjam, see figs. 4,12A-12D and 14A-14B; see paragraph 00148 where analysis of such nodes can be performed to determine whether the source or cause of the problems is the network node itself, or some combination of external factors such as in-home network (e.g., modem or wireless router in a home of a subscriber), CDN, device type, geolocation...; see paragraph 0150 where attributes impacting experience (e.g., network nodes, publisher, CDN, device type, geolocation, etc.) are identified...)
generate a data model for the client network based at least in part on client profile data and the network profile data, and (Ganjam, see figs. 4,12A-12D and 14A-14B; see paragraph 0153 where output...recommendations or alerts can be generated using low level information about the components determined to be problematic. The low level information can include node performance information, such as various types of resource utilization information, signal-to-noise ratio information, error related information associated with the node, etc. As described above, such node performance information can be used to determine why the node is impacting or affecting end user experience...)
wherein, to generate the network configuration data is further based at least in part on the data model. (Ganjam, see figs. 4,12A-12D and 14A-14B; see paragraph 0153 where output...recommendations or alerts can be generated using low level information about the components determined to be problematic. The low level information can include node performance information, such as various types of resource utilization information, signal-to-noise ratio information, error related information associated with the node, etc. As described above, such node performance information can be used to determine why the node is impacting or affecting end user experience...)

Regarding claim 14, Ganjam teaches A computer-implemented method, comprising: under control of one or more processors: monitoring execution of individual user applications on one or more client devices with a client network over a predetermined time period; (Ganjam, see fig. 4; see paragraphs 0068-0069 where   the monitoring engine is also configured to collect application performance and QoE (Quality of Experience) data at the end user session level...to transmit messages (also referred to herein as “heartbeat messages” or “simple heartbeats”) to platform 302 throughout the duration of the session (predetermined time period), where heartbeat messages include the measurements taken by the monitoring engine...Each heartbeat can also be associated with a timestamp of when the measurement data was collected...)
determining a network performance at different geolocations within the client network, the network performance corresponding to QoE metrics of the individual user applications; (Ganjam, see figs. 4 and 14A-14B; see paragraph 0068 where  the monitoring engine is also configured to collect application performance and QoE (Quality of Experience) data at the end user session level. Examples of QoE metrics include buffering, bitrate, startup time, as well as event-based information such as failures/errors. The failures/errors can include video start failures (VSF), bitrate drops...; see paragraphs 0021-0022 where geo locations (e.g., states or major cities) shows the high level breakdown of issues (e.g., percentages of issues caused by service groups, or CDN peering points, or in home networks, etc.)...distributions of records (where each record can be of an individual video session, or an IP address) among devices, CDNs, and geolocations...; see paragraph 0063 where viewer experience data can be layered with information about the network topology to determine, for example, how the end user viewer experience is correlated with the various nodes of the network)
generating a network profile of the client network; (Ganjam, see figs. 4 and 14A-14B; see paragraph 0068 where  the monitoring engine is also configured to collect application performance and QoE (Quality of Experience) data at the end user session level. Examples of QoE metrics include buffering, bitrate, startup time, as well as event-based information such as failures/errors. The failures/errors can include video start failures (VSF), bitrate drops...; see paragraphs 0021-0022 where geo locations (e.g., states or major cities) shows the high level breakdown of issues (e.g., percentages of issues caused by service groups, or CDN peering points, or in home networks, etc.)...distributions of records (where each record can be of an individual video session, or an IP address) among devices, CDNs, and geolocations...; see paragraph 0062 where correlated with a network topology; see paragraph 0063 where viewer experience data can be layered with information about the network topology to determine, for example, how the end user viewer experience is correlated with the various nodes of the network)
receiving a set of diagnostic data associated with a real-time execution of a user application on a client device, (Ganjam, see figs. 4 and 14A-14B; see paragraph 0071 where ingest the viewer experience data in real-time...the correlation can be performed in real time as well; see paragraph 0068 where  the monitoring engine is also configured to collect application performance and QoE (Quality of Experience) data at the end user session level. Examples of QoE metrics include buffering, bitrate, startup time, as well as event-based information such as failures/errors. The failures/errors can include video start failures (VSF), bitrate drops...; see paragraphs 0021-0022 where geo locations (e.g., states or major cities) shows the high level breakdown of issues (e.g., percentages of issues caused by service groups, or CDN peering points, or in home networks, etc.)...distributions of records (where each record can be of an individual video session, or an IP address) among devices, CDNs, and geolocations...; see paragraph 0079 where a given video session obtained from a client end point includes the QoE metrics for the session and the IP address of the client (or the home that the client device is used at)...)
determining a real-time QoE metric associated with execution of the user application; and (Ganjam, see figs. 4 and 14A-14B; see paragraph 0071 where ingest the viewer experience data in real-time...the correlation can be performed in real time as well; see paragraph 0068 where  the monitoring engine is also configured to collect application performance and QoE (Quality of Experience) data at the end user session level. Examples of QoE metrics include buffering, bitrate, startup time, as well as event-based information such as failures/errors. The failures/errors can include video start failures (VSF), bitrate drops...; see paragraphs 0021-0022 where geo locations (e.g., states or major cities) shows the high level breakdown of issues (e.g., percentages of issues caused by service groups, or CDN peering points, or in home networks, etc.)...distributions of records (where each record can be of an individual video session, or an IP address) among devices, CDNs, and geolocations...; see paragraph 0079 where a given video session obtained from a client end point includes the QoE metrics for the session and the IP address of the client (or the home that the client device is used at)...)
generating network configuration data for delivery to the client device, based at least in part on the network profile and the real-time QoE metric. (Ganjam, see figs. 4 and 14A-14B; see paragraph 0153 where output...recommendations or alerts can be generated using low level information about the components determined to be problematic. The low level information can include node performance information, such as various types of resource utilization information, signal-to-noise ratio information, error related information associated with the node, etc. As described above, such node performance information can be used to determine why the node is impacting or affecting end user experience...)
However, Ganjam does not explicitly teach wherein the set of diagnostic data includes user-interface selections with the user application during the execution of the user application;
Heo teaches  wherein the set of diagnostic data includes user-interface selections with the user application during the execution of the user application; (Heo, see figs. 7-9; see paragraph 0151 where an FPS game application, the processor 120 is required to satisfy a maximum delay time (for example, 4 ms) for reflecting a user input in the game application as soon as possible. The processor 120 may monitor the delay time for reflecting the user input in real time while the FPS game application is running. If the communication condition is good, a delay time lower than the maximum delay time of 4 ms can be satisfied. However, if the communication condition deteriorates, a delay time exceeding 4 ms may occur. The processor 120 may determine that the predetermined QoS is not satisfied when a communication delay exceeding 4 ms occurs and may proceed to operation 905...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ganjam and Heo to provide the technique of the set of diagnostic data includes user-interface selections with the user application during the execution of the user application of Heo in the system of Ganjam in order to improve delay time of the application or to achieve a delay time that is less than the maximum delay time required by the application (Heo, see paragraph 0111).

Regarding claim 15, Ganjam-Heo teaches further comprising: determining that the real-time QoE metric is less than a predetermined QoE threshold, and (Ganjam, see figs. 4 and 14A-14B; see paragraph 0084 where designated or defined as a failure based on a comparison of a metric against a threshold (e.g., pre-defined or preconfigured failure threshold). For example, a session can be designated as a failure if the rebuffering ratio measured for the session exceeded a threshold (e.g., 2%), or if the bitrate for the session dropped below a threshold...; see paragraph 0071 where ingest the viewer experience data in real-time...the correlation can be performed in real time as well; see paragraph 0068 where  the monitoring engine is also configured to collect application performance and QoE (Quality of Experience) data at the end user session level. Examples of QoE metrics include buffering, bitrate, startup time, as well as event-based information such as failures/errors. The failures/errors can include video start failures (VSF), bitrate drops...)
wherein, the network configuration data is configured to increase the real-time QoE metric to at least the predetermined QoE threshold. (Ganjam, see figs. 4 and 14A-14B; see paragraph 0153 where output...recommendations or alerts can be generated using low level information about the components determined to be problematic. The low level information can include node performance information, such as various types of resource utilization information, signal-to-noise ratio information, error related information associated with the node, etc. As described above, such node performance information can be used to determine why the node is impacting or affecting end user experience...)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ganjam-Heo in view of Kumar et al. (U.S. PGPub 2021/0075707).

Regarding claim 4, Ganjam-Heo teaches all the features of claim 1. However, Ganjam-Heo does not explicitly teach wherein the QoE metric is further based at least in part on threshold values for buffering latency, jitter indices, downlink throughput, and uplink throughput.
Kumar teaches wherein the QoE metric is further based at least in part on threshold values for buffering latency, jitter indices, downlink throughput, and uplink throughput. (Kumar, see figs. 5 and 6; see paragraph 0089 where KPIs or metrics... include, without limitation, throughput, interference, availability/uptime, latency, jitter.. QoE parameters, QoS parameters, packet loss, network load…; see paragraph 0091 where one or more KPIs has changed above a threshold...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ganjam-Heo and Kumar to provide the technique of the QoE metric is further based at least in part on threshold values for buffering latency, jitter indices, downlink throughput, and uplink throughput of Kumar in the system of Ganjam-Heo in order to detect, predict, and troubleshoot network issues and ensure the continued health of a network (Kumar, see paragraph 0003).

Claims 7, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjam-Heo in view of Gordon et al. (U.S. PGPub 2015/0373574).

Regarding claim 7, Ganjam-Heo teaches all the features of claim 1. However, Ganjam-Heo does not explicitly teach wherein the one or more modules are further executable by the one or more processors to: generate a recommendation to modify a physical network configuration of the client network to improve the QoE metric of the user application,
the recommendation including at least one of a first change in geolocation of the client device or a second change in geolocation of a communication transceiver.
Gordon teaches wherein the one or more modules are further executable by the one or more processors to: generate a recommendation to modify a physical network configuration of the client network to improve the QoE metric of the user application, (Gordon, figs. 3-4; see abstract where  switching from the cellular data network to the Wi-Fi data network based on the comparison of the first bandwidth score to the bandwidth threshold value....; see paragraph 0120 where a mobile device 102's own traffic (e.g., downloading updates, applications, streaming video, and the like) may cause a ping score to drop, potentially below the threshold of acceptance which may cause unnecessary switching of networks...; see paragraph 0111 where if the failure count exceeds the failure count threshold, the network response module 220 may remove the non-cellular wireless data network 106 from a list of acceptable or preferred wireless networks, may direct the mobile device 102 to terminate the connection to the non-cellular wireless data network...; see also paragraph 0010)
the recommendation including at least one of a first change in geolocation of the client device or a second change in geolocation of a communication transceiver. (Gordon, figs. 3-4; see paragraph 0047 where  a user enters a location with Wi-Fi and transitions from cellular to Wi-Fi. The failure count may also be utilized to make the failure count threshold less forgiving when the user leaves the location…)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ganjam-Heo and Gordon to provide the technique of generating a recommendation to modify a physical network configuration of the client network to improve the QoE metric of the user application and the recommendation including at least one of a first change in geolocation of the client device or a second change in geolocation of a communication transceiver of Gordon in the system of Ganjam-Heo in order to provide better connection quality (Gordon, see paragraph 0089).

Regarding claim 11, Ganjam-Heo teaches all the features of claim 1. However, Ganjam-Heo does not explicitly teach wherein the QoE metric is a first QoE metric, and wherein the one or more modules are further executable by the one or more processors to: determine that the client device is configured to communicate via a plurality of communication protocols; and
infer that a second QoE metric associated with an unused communication protocol of the plurality of communications protocols is greater than the first QOE metric, and 
wherein, the network configuration data includes computer-executable instructions that automatically change a current communication protocol of the client device to the unused communication protocol.
Gordon teaches wherein the QoE metric is a first QoE metric, and wherein the one or more modules are further executable by the one or more processors to: determine that the client device is configured to communicate via a plurality of communication protocols; and (Gordon, figs. 3-4 and 21; see abstract where  switching from the cellular data network to the Wi-Fi data network based on the comparison of the first bandwidth score to the bandwidth threshold value....; see paragraph 0120 where a mobile device 102's own traffic (e.g., downloading updates, applications, streaming video, and the like) may cause a ping score to drop, potentially below the threshold of acceptance which may cause unnecessary switching of networks...; see paragraph 0111 where if the failure count exceeds the failure count threshold, the network response module 220 may remove the non-cellular wireless data network 106 from a list of acceptable or preferred wireless networks, may direct the mobile device 102 to terminate the connection to the non-cellular wireless data network...)
infer that a second QoE metric associated with an unused communication protocol of the plurality of communications protocols is greater than the first QOE metric, and (Gordon, figs. 3-4 and 21; see abstract where  switching from the cellular data network to the Wi-Fi data network based on the comparison of the first bandwidth score to the bandwidth threshold value....; see paragraph 0120 where a mobile device 102's own traffic (e.g., downloading updates, applications, streaming video, and the like) may cause a ping score to drop, potentially below the threshold of acceptance which may cause unnecessary switching of networks...; see paragraph 0111 where if the failure count exceeds the failure count threshold, the network response module 220 may remove the non-cellular wireless data network 106 from a list of acceptable or preferred wireless networks, may direct the mobile device 102 to terminate the connection to the non-cellular wireless data network...)
wherein, the network configuration data includes computer-executable instructions that automatically change a current communication protocol of the client device to the unused communication protocol. (Gordon, figs. 3-4 and 21; see abstract where  switching from the cellular data network to the Wi-Fi data network based on the comparison of the first bandwidth score to the bandwidth threshold value....; see paragraph 0120 where a mobile device 102's own traffic (e.g., downloading updates, applications, streaming video, and the like) may cause a ping score to drop, potentially below the threshold of acceptance which may cause unnecessary switching of networks...; see paragraph 0111 where if the failure count exceeds the failure count threshold, the network response module 220 may remove the non-cellular wireless data network 106 from a list of acceptable or preferred wireless networks, may direct the mobile device 102 to terminate the connection to the non-cellular wireless data network...; see also paragraph 0010)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ganjam-Heo and Gordon to provide the technique of determining that the client device is configured to communicate via a plurality of communication protocol, inferring that a second QoE metric associated with an unused communication protocol of the plurality of communications protocols is greater than the first QOE metric and the network configuration data includes computer-executable instructions that automatically change a current communication protocol of the client device to the unused communication protocol of Gordon in the system of Ganjam-Heo in order to provide better connection quality (Gordon, see paragraph 0089).

Regarding claim 12, Ganjam-Heo teaches all the features of claim 1. However, Ganjam-Heo does not explicitly teach wherein the one or more modules are further executable by the one or more processors to: determine a set of available communication protocols for the client device to execute the user application; and
generate a recommendation to modify a current communication protocol used by the client device to execute the user application, based at least in part on the set of available communication protocols.
Gordon teaches wherein the one or more modules are further executable by the one or more processors to: determine a set of available communication protocols for the client device to execute the user application; and (Gordon, figs. 3-4 and 21; see abstract where  switching from the cellular data network to the Wi-Fi data network based on the comparison of the first bandwidth score to the bandwidth threshold value....; see paragraph 0120 where a mobile device 102's own traffic (e.g., downloading updates, applications, streaming video, and the like) may cause a ping score to drop, potentially below the threshold of acceptance which may cause unnecessary switching of networks...; see paragraph 0111 where if the failure count exceeds the failure count threshold, the network response module 220 may remove the non-cellular wireless data network 106 from a list of acceptable or preferred wireless networks, may direct the mobile device 102 to terminate the connection to the non-cellular wireless data network...)
generate a recommendation to modify a current communication protocol used by the client device to execute the user application, based at least in part on the set of available communication protocols. (Gordon, figs. 3-4 and 21; see abstract where  switching from the cellular data network to the Wi-Fi data network based on the comparison of the first bandwidth score to the bandwidth threshold value....; see paragraph 0120 where a mobile device 102's own traffic (e.g., downloading updates, applications, streaming video, and the like) may cause a ping score to drop, potentially below the threshold of acceptance which may cause unnecessary switching of networks...; see paragraph 0111 where if the failure count exceeds the failure count threshold, the network response module 220 may remove the non-cellular wireless data network 106 from a list of acceptable or preferred wireless networks, may direct the mobile device 102 to terminate the connection to the non-cellular wireless data network...; see also paragraph 0010)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ganjam-Heo and Gordon to provide the technique of determining a set of available communication protocols for the client device to execute the user application and generating a recommendation to modify a current communication protocol used by the client device to execute the user application, based at least in part on the set of available communication protocols of Gordon in the system of Ganjam-Heo in order to provide better connection quality (Gordon, see paragraph 0089).

Regarding claim 16, Ganjam-Heo teaches all the features of claim 14. However, Ganjam-Heo does not explicitly teach further comprising: identifying available communications protocols used by the client device and a communications transceiver within the client network, the communications transceiver being used to execute the user application on the client device;
identifying an alternate communications protocol of the available communications protocols that is not currently used to execute the user application on the client device; and
determining that an alternate QoE metric associated with use of the alternate communications protocol to execute the user application is greater than the real-time QoE metric, and
wherein, generating the network configuration data includes computer-executable instructions that automatically change a current communications protocol to the alternate communications protocol.
Gordon teaches further comprising: identifying available communications protocols used by the client device and a communications transceiver within the client network, the communications transceiver being used to execute the user application on the client device; (Gordon, figs. 3-4; see abstract where  switching from the cellular data network to the Wi-Fi data network based on the comparison of the first bandwidth score to the bandwidth threshold value....; see paragraph 0120 where a mobile device 102's own traffic (e.g., downloading updates, applications, streaming video, and the like) may cause a ping score to drop, potentially below the threshold of acceptance which may cause unnecessary switching of networks...; see paragraph 0111 where if the failure count exceeds the failure count threshold, the network response module 220 may remove the non-cellular wireless data network 106 from a list of acceptable or preferred wireless networks, may direct the mobile device 102 to terminate the connection to the non-cellular wireless data network...)
identifying an alternate communications protocol of the available communications protocols that is not currently used to execute the user application on the client device; and (Gordon, figs. 3-4; see abstract where  switching from the cellular data network to the Wi-Fi data network based on the comparison of the first bandwidth score to the bandwidth threshold value....; see paragraph 0120 where a mobile device 102's own traffic (e.g., downloading updates, applications, streaming video, and the like) may cause a ping score to drop, potentially below the threshold of acceptance which may cause unnecessary switching of networks...; see paragraph 0111 where if the failure count exceeds the failure count threshold, the network response module 220 may remove the non-cellular wireless data network 106 from a list of acceptable or preferred wireless networks, may direct the mobile device 102 to terminate the connection to the non-cellular wireless data network...)
determining that an alternate QoE metric associated with use of the alternate communications protocol to execute the user application is greater than the real-time QoE metric, and (Gordon, figs. 3-4; see abstract where  switching from the cellular data network to the Wi-Fi data network based on the comparison of the first bandwidth score to the bandwidth threshold value....; see paragraph 0120 where a mobile device 102's own traffic (e.g., downloading updates, applications, streaming video, and the like) may cause a ping score to drop, potentially below the threshold of acceptance which may cause unnecessary switching of networks...; see paragraph 0111 where if the failure count exceeds the failure count threshold, the network response module 220 may remove the non-cellular wireless data network 106 from a list of acceptable or preferred wireless networks, may direct the mobile device 102 to terminate the connection to the non-cellular wireless data network...)
wherein, generating the network configuration data includes computer-executable instructions that automatically change a current communications protocol to the alternate communications protocol. (Gordon, figs. 3-4; see abstract where  switching from the cellular data network to the Wi-Fi data network based on the comparison of the first bandwidth score to the bandwidth threshold value....; see paragraph 0120 where a mobile device 102's own traffic (e.g., downloading updates, applications, streaming video, and the like) may cause a ping score to drop, potentially below the threshold of acceptance which may cause unnecessary switching of networks...; see paragraph 0111 where if the failure count exceeds the failure count threshold, the network response module 220 may remove the non-cellular wireless data network 106 from a list of acceptable or preferred wireless networks, may direct the mobile device 102 to terminate the connection to the non-cellular wireless data network...; see also paragraph 0010)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ganjam-Heo and Gordon to provide the technique of identifying available communications protocols used by the client device and a communications transceiver within the client network, the communications transceiver being used to execute the user application on the client device, identifying an alternate communications protocol of the available communications protocols that is not currently used to execute the user application on the client device, determining that an alternate QoE metric associated with use of the alternate communications protocol to execute the user application is greater than the real-time QoE metric and generating the network configuration data includes computer-executable instructions that automatically change a current communications protocol to the alternate communications protocol of Gordon in the system of Ganjam-Heo in order to provide better connection quality (Gordon, see paragraph 0089).

Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjam-Heo in view of ElArabawy et al. (U.S. PGPub 2013/0286879).

Regarding claim 9, Ganjam-Heo teaches all the features of claim 1. However, Ganjam-Heo does not explicitly teach wherein the network configuration data prioritizes an allocation of network resources of the client network to the client device relative to other client devices within the client network.
ElArabawy teaches wherein the network configuration data prioritizes an allocation of network resources of the client network to the client device relative to other client devices within the client network. (ElArabawy, see fig. 10; see paragraphs 0158-0159 where when a video client's estimated buffer occupancy is below a low threshold, scheduling priority for packets to be transmitted to the client, or scheduling resources allocated to the video stream through the use of scheduling parameters, weights or credits, can be increased...radio resource allocations for all the traffic streams (including video, voice, data, etc.) between the access node and one or more terminal nodes (UEs)... assign weights, credits, debits or priorities for each connection such that resources are allocated based on the different factors...uses the AFs to adjust the distribution of weights, credits or debits associated with different data traffic streams for scheduling of radio resources to the different bearers/connections carrying the data traffic streams; see paragraph 0133)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ganjam-Heo and ElArabawy to provide the technique of the network configuration data prioritizes an allocation of network resources of the client network to the client device relative to other client devices within the client network of ElArabawy in the system of Ganjam-Heo in order to avoid unintentionally and randomly terminating applications at a user terminal node (ElArabawy, see paragraph 0004).

Regarding claim 10, Ganjam-Heo teaches all the features of claim 1. However, Ganjam-Heo does not explicitly teach wherein the network configuration data prioritizes an allocation of network resources of the client network to the user application over other user applications being executed on the client device.
ElArabawy teaches wherein the network configuration data prioritizes an allocation of network resources of the client network to the user application over other user applications being executed on the client device. (ElArabawy, see fig. 10; see paragraphs 0158-0159 where when a video client's estimated buffer occupancy is below a low threshold, scheduling priority for packets to be transmitted to the client, or scheduling resources allocated to the video stream through the use of scheduling parameters, weights or credits, can be increased...radio resource allocations for all the traffic streams (including video, voice, data, etc.) between the access node and one or more terminal nodes (UEs)... assign weights, credits, debits or priorities for each connection such that resources are allocated based on the different factors...uses the AFs to adjust the distribution of weights, credits or debits associated with different data traffic streams for scheduling of radio resources to the different bearers/connections carrying the data traffic streams; see paragraph 0133)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ganjam-Heo and ElArabawy to provide the technique of the network configuration data prioritizes an allocation of network resources of the client network to the user application over other user applications being executed on the client device of ElArabawy in the system of Ganjam-Heo in order to avoid unintentionally and randomly terminating applications at a user terminal node (ElArabawy, see paragraph 0004).

Regarding claim 17, Ganjam-Heo teaches further comprising: generating a client profile for the client device, based at least in part on monitored events over a predetermined time interval, (Ganjam, see fig. 4; see paragraph 0069 where to transmit messages (also referred to herein as “heartbeat messages” or “simple heartbeats”) to platform 302 throughout the duration of the session, where heartbeat messages include the measurements taken by the monitoring engine...Each heartbeat can also be associated with a timestamp of when the measurement data was collected... can then summarize the ingested data received from the client to create a summary of the session (e.g., aggregate metrics collected at various points throughout the session, for example, by determining average values of metrics, counts for events, etc.)...; see paragraph 0062 where  viewer experience data can be correlated with a network topology; see paragraph 0063 how the end user viewer experience is correlated with the various nodes of the network.) 
the monitored events being associated with an execution of individual user applications by the client device; and (Ganjam, see fig. 4; see paragraph 0069 where to transmit messages (also referred to herein as “heartbeat messages” or “simple heartbeats”) to platform 302 throughout the duration of the session, where heartbeat messages include the measurements taken by the monitoring engine...Each heartbeat can also be associated with a timestamp of when the measurement data was collected... can then summarize the ingested data received from the client to create a summary of the session (e.g., aggregate metrics collected at various points throughout the session, for example, by determining average values of metrics, counts for events, etc.)...)
However, Ganjam-Heo does not explicitly teach determining a priority of a first user application relative a second user application that is simultaneously executed on the client device, based at least in part on the client profile, and
wherein, generating the network configuration data is further based at least in part on the priority.
ElArabawy teaches determining a priority of a first user application relative a second user application that is simultaneously executed on the client device, based at least in part on the client profile, and (ElArabawy, see fig. 10; see paragraphs 0158-0159 where when a video client's estimated buffer occupancy is below a low threshold, scheduling priority for packets to be transmitted to the client, or scheduling resources allocated to the video stream through the use of scheduling parameters, weights or credits, can be increased...radio resource allocations for all the traffic streams (including video, voice, data, etc.) between the access node and one or more terminal nodes (UEs)... assign weights, credits, debits or priorities for each connection such that resources are allocated based on the different factors...uses the AFs to adjust the distribution of weights, credits or debits associated with different data traffic streams for scheduling of radio resources to the different bearers/connections carrying the data traffic streams; see paragraph 0133)
wherein, generating the network configuration data is further based at least in part on the priority. (ElArabawy, see fig. 10; see paragraphs 0158-0159 where when a video client's estimated buffer occupancy is below a low threshold, scheduling priority for packets to be transmitted to the client, or scheduling resources allocated to the video stream through the use of scheduling parameters, weights or credits, can be increased...radio resource allocations for all the traffic streams (including video, voice, data, etc.) between the access node and one or more terminal nodes (UEs)... assign weights, credits, debits or priorities for each connection such that resources are allocated based on the different factors...uses the AFs to adjust the distribution of weights, credits or debits associated with different data traffic streams for scheduling of radio resources to the different bearers/connections carrying the data traffic streams; see paragraph 0133)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ganjam-Heo and ElArabawy to provide the technique of determining a priority of a first user application relative a second user application that is simultaneously executed on the client device, based at least in part on the client profile and generating the network configuration data is further based at least in part on the priority of ElArabawy in the system of Ganjam-Heo in order to avoid unintentionally and randomly terminating applications at a user terminal node (ElArabawy, see paragraph 0004).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ganjam-Heo-Gordon in view of Rangaswamy et al. (U.S. PGPub 2017/0230871).

Regarding claim 13, Ganjam-Heo-Gordon teaches all the features of claim 12. However, Ganjam-Heo-Gordon does not explicitly teach wherein the one or more modules are further executable by the one or more processors to: identify a communications transceiver within the client network that is used to execute the user application on the client device, and
wherein, the set of available communication protocols is based at least in part on communication protocols supported by the communications transceiver. 
Rangaswamy teaches wherein the one or more modules are further executable by the one or more processors to: identify a communications transceiver within the client network that is used to execute the user application on the client device, and (Rangaswamy, see figs. 4-6; see paragraph 0032 where  transmits the wireless connection identification information to the user device on receiving an internet protocol (IP) address... a physical address of the user device, for example, a Wi-Fi media access control (Wi-Fi MAC) address...; see paragraph 0011 where performs switching between the LTE interface and the Wi-Fi interface based on switching criteria and a communication protocol to avoid latency and provide seamless switching...; see paragraph 0035 where y selects the wireless access point for dynamically switching data between the long term evolution (LTE) interface and the Wi-Fi interface based on selection criteria...; see abstract where transmitting downlink data packets from a core network to the user device and for transmitting uplink data packets from the user device (executing user application))
wherein, the set of available communication protocols is based at least in part on communication protocols supported by the communications transceiver. (Rangaswamy, see figs. 4-6; see paragraph 0032 where  transmits the wireless connection identification information to the user device on receiving an internet protocol (IP) address... a physical address of the user device, for example, a Wi-Fi media access control (Wi-Fi MAC) address...; see paragraph 0011 where performs switching between the LTE interface and the Wi-Fi interface based on switching criteria and a communication protocol to avoid latency and provide seamless switching...; see paragraph 0035 where y selects the wireless access point for dynamically switching data between the long term evolution (LTE) interface and the Wi-Fi interface based on selection criteria...; see abstract where transmitting downlink data packets from a core network to the user device and for transmitting uplink data packets from the user device (executing user application))
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ganjam-Heo-Gordon and Rangaswamy to provide the technique of identify a communications transceiver within the client network that is used to execute the user application on the client device and  the set of available communication protocols is based at least in part on communication protocols supported by the communications transceiver of Rangaswamy in the system of Ganjam-Heo-Gordon in order to avoid latency (Rangaswamy, see paragraph 0009).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443